Citation Nr: 1436196	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-33 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than to April 4, 2011 for the grant of service connection for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from February 1950 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from October 2011 to September 2012.  Accordingly, any future consideration of this case should take into account the existence of this electronic record.  In the November 2012 Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claim.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In January 2013 and May 2013 statements, the Veteran withdrew his request for a Travel Board hearing.  In July 2013 he specifically stated that he wanted to testify at a VA RO hearing instead of a Board hearing.  His RO hearing was held in April 2014.  Therefore, the Board considers his Travel Board hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's initial claim of entitlement to service connection for bilateral hearing loss was received by VA on April 4, 2011.  

2. The claims file contains no formal claim, informal claim, or any written intent to file a claim of entitlement to service connection for bilateral hearing loss prior to April 4, 2011.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 2011, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veteran filed a timely Notice of Disagreement (NOD) to the July 2011 rating decision that granted service connection for bilateral hearing loss and subsequently perfected his appeal to the Board.  The July 2011 rating decision is not yet final.  Accordingly, it is proper for the Board to adjudicate his claim for an earlier effective date.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013); see Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006).  

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Nevertheless, in June 2012, the Veteran was provided a letter informing him of what the evidence must show to substantiate a claim for an earlier effective date.  

II. Entitlement to an Effective Date Prior to April 4, 2011 for the Grant of Service Connection for Bilateral Hearing Loss

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(ii) (2013).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In order for the Veteran to be entitled to an effective date earlier than April 4, 2011 for the grant of service connection for hearing loss, the Board must determine whether the claims folder contains any informal claim for benefits for service connection for bilateral hearing loss prior to that date.  38 C.F.R. §§ 3.1(p), 3.155(a) (2013); Lalonde, 12 Vet. App. at 382. 

With the exception of his initial claim for service connection for bilateral hearing loss which was received on April 4, 2011, the claims folder contains no other communication from the Veteran indicating an intent to seek, or a belief in entitlement to, service connection for bilateral hearing loss from the time of discharge until April 4, 2011, the current effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  The Veteran does not assert that there is an earlier pending formal or informal claim.  In a statement accompanying his original claim, the Veteran stated that he "...never placed a claim or request[ed] health services..." from VA.  At his April 2014 RO hearing, he stated that he did not file a claim prior to April 4, 2011.  

In his April 2011 claim, the Veteran asserted that he was discharged from service with hearing loss.  In March 2012, he stated that he was due compensation from 1963 onward because he was discharged from service with hearing loss.  There is no provision in the law for awarding an earlier effective date based on any assertion that a disability existed from the time of his military service.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The Board's actions are bound by the applicable law and regulations as written and have no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2013). 

In conclusion, as there is no document of record that constitutes a formal or informal claim for service connection for bilateral hearing loss prior to April 4, 2011; the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  The appeal is denied.


ORDER

An effective date earlier than April 4, 2011 is denied for service connection for bilateral hearing loss.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


